U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

FPI/EDU
P5354.03
12/17/2003
Postsecondary Education
Programs for Inmates

RULES EFFECTIVE: 12/19/2003

1. [PURPOSE AND SCOPE §544.20. The Bureau of Prisons offers
inmates the opportunity under its postsecondary education program
to participate in postsecondary education courses (courses for
college credit other than those courses which pertain to
occupational education programs) which have been determined to be
appropriate in light of the institution’s need for discipline,
security, and good order. Participation in postsecondary
education courses which are part of occupational education
programs is governed by the provisions of the Bureau’s
occupational education program (see subpart F of this part).]
Postsecondary education is defined as courses for college credit
other than courses that are a part of an occupational education
program as defined in the Program Statement on Occupational
Education Programs.
This Program Statement’s provisions do not apply to the Advanced
Occupational Education program.
2. SUMMARY OF CHANGES. The language pertaining to occupational
education courses that are college accredited was removed.
The section on Advanced Occupational Education (AOE) was removed.
The inmate’s responsibility for postsecondary education tuition
costs is clarified.
3.

PROGRAM OBJECTIVE.

The expected result of this program is:

Inmates will be provided with the opportunity to enroll in
postsecondary education programs.
[Bracketed Bold] - Rules
Regular Type - Implementing Information

P5354.03
12/17/2003
Page 2
4.

DIRECTIVES AFFECTED
a.

Directive Rescinded

P5354.02
b.

Postsecondary Education Programs, Inmates (5/7/97)

Directives Referenced

P4100.03
P5300.21
P5353.01
P8120.02

BOP Acquisitions (9/16/96)
Education, Training and Leisure-Time Program
Standards (2/18/02)
Occupational Education Programs (12/17/03)
FPI Work Programs for Inmates (7/15/99)

Federal Acquisitions Regulations (FAR)
c. Rules cited in this Program Statement are contained in
28 CFR 544.20-21.
5.

STANDARDS REFERENCED

American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4410
6.

[PROCEDURES §544.21

a. The Warden or designee must appoint a postsecondary
education coordinator (ordinarily an education staff member) for
the institution. The postsecondary education coordinator is
responsible for coordinating the institution’s postsecondary
education program.]
Ordinarily, the supervisor of education is delegated authority
to designate the Postsecondary Education (PSE) Coordinator. The
PSE Program Coordinator or designated education staff member will
coordinate course offerings, class schedules, and graduation
requirements with the representative from the postsecondary
education service provider.
The PSE Coordinator will also be responsible for maintaining
and updating program records.
[b. An inmate who wishes to participate in a postsecondary
education course must apply through the postsecondary education
coordinator. If the postsecondary education coordinator

P5354.03
12/17/2003
Page 3
determines that the course is appropriate in light of the
institution’s need for discipline, security, and good order, the
inmate may enroll provided that:
(1) The inmate meets eligibility requirements for the
course which have been set by the course provider, and
(2) The inmate is responsible for payment of any tuition
either through personal funds, community resources, or
scholarships available to the inmate.]
Other resources available to inmates include UNICOR
scholarships, veteran benefits, and other sources.
Tuition will not be paid from Trust Fund or Salaries and
Expenses appropriations.
The inmate will incur all costs, including tuition, books,
materials, and all other related fees, associated with
correspondence courses.
[(3) The unit team determines that the course is
appropriate for the inmate’s apparent needs.]
7.

TYPES OF POSTSECONDARY EDUCATION PROGRAMS

a. College Programs. Institutions may offer on-site liberal
arts and/or four year college programs when feasible. Programs
must meet all the following criteria:
(1)

An appropriate number of inmates requesting the
program.

(2)

Inmates have the funds to pay tuition and books.

(3)

The space is available to conduct classes.

b. Correspondence Courses. Inmates are encouraged to enroll
in PSE programs. If courses of study are not available on-site,
inmates may enroll in programs through correspondence.
Inmates must receive approval from the PSE Coordinator before
enrolling in any correspondence program. Institutions will
establish written approval and enrollment procedures.
Tuition for correspondence courses will not be paid from Trust
Fund or Salaries and Expenses appropriations.

P5354.03
12/17/2003
Page 4
8. EDUCATION RECORDS. Education staff will enter PSE program
enrollments and completions into the SENTRY Education Data System
(EDS) under the postsecondary group code and assignment category.
At the Supervisor of Education’s discretion, education staff may
enter correspondence courses into the EDS system if an inmate
required staff assistance.
9. SELECTION OF EDUCATION SERVICE PROVIDERS. The supervisor of
education will select postsecondary education service providers
competitively and they will award contracts according to
applicable procurement procedures as required by the Federal
Acquisition Regulations and the Program Statement on BOP
Acquisitions.

/s/
Harley G. Lappin
Director

